DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 16 September 2019 in reference to application 16/572,326.  Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim 14 recites the limitation "the weighting" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimitriadis et al. (US PAP 2017/0270945) in view of Sun et al. (Speech Enhancement under Low SNR Conditions via Noise Estimation Using Sparse and Low-Rank NMF with Kullback-Leibler Divergence).

Consider claim 11, Dimitriadis teaches an audio processing method (abstract, figure 4) comprising:  20
training a first dictionary for clean desired content (0037, clean dictionary created); 
receiving an audio signal to be processed, and providing a multi-dimensional non-negative representation of the received audio signal (0038-39 creating CNMF representations of the speech signals); 
learning a second dictionary for undesired content (0041, noisy dictionary created); 
decomposing the multi-dimensional non-negative signal representation into 25desired content and undesired content (0042-48, determining activations for clean dictionary and noisy dictionary); wherein the desired content is represented by the first 
imposing sparsity on activations of basic elements of the first or the second 30dictionary (0069-70, imposing sparsity); and 
separating the desired content from the undesired content (0053, signal is denoised).
	Dimitriadis does not specifically teach wherein a degree of sparsity is controlled by setting a minimum number of components with significant activations of said first or second dictionary.
	In the same field of signal separation using non-negative representations, Sun teaches wherein a degree of sparsity is controlled by setting a minimum number of components with significant activations of said first or second dictionary (page 1235, sparsity imposed based on number of non-zero entries, i.e. activations.).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to impose sparsity as taught by Sun in the system of Dimitriadis in order to improve performance of noise separation (Sun abstract).

Consider claim 13, Dimitriadis teaches the method of claim 11, wherein the desired content includes speech (0037, speech).

Consider claim 14, Dimitriadis teaches the method of claim 11, wherein the weighting comprises spectral weighting (0052-60, reducing noise by spectral manipulation based on noise and speech dictionaries.. i.e. weighting).

Consider claim 15, Dimitriadis teaches the method of claim 11, wherein the multi-dimensional non-negative signal representation is a two-dimensional time-frequency spectrogram (0038-44 creating CNMF representations, including time-frequency spectrograms)

Consider claim 16, Dimitriadis teaches the method of claim 11, wherein the first dictionary comprises a plurality of sub-directories, each sub-directory comprising, respectively, one or more basic 15components of a typical pattern for a given representation of an object of interest (0037, clean dictionary comprised of multiple utterances of objects of interest, i.e. clean speech).

Consider claim 17, Dimitriadis teaches the method of claim 11, wherein the decomposing is performed using at least one dictionary in addition to the first dictionary and the second dictionary (0064, creating and using a discriminative dictionary to identify different sounds in a signal).

Consider claim 18, Dimitriadis teaches The method of claim 11, comprising performing multi-channel CNMF by training or learning a common dictionary across multiple channels (0069 training using stereo datasets)

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  

Consider claim 12, Dimitriadis teaches The method of claim 11, wherein the separating of the multi-dimensional non- negative signal representation into desired content and undesired content is made by performing convolutional non-negative matrix factorization (CNMF) (0038-44 creating CNMF representations of the speech and noise signals).  However the prior art of record does not teach or fairly suggest the limitations of “wherein the separating of the multi-dimensional non- negative signal representation into desired content and undesired content is made by performing convolutional non-negative matrix factorization (CNMF) in multiple layers, each layer having a respective non-negative matrix representation,” when combined with each and every other limitation of the claim, the base claim, and intervening claims.  Therefore claim 12 contains allowable subject matter.

Claims 1-10, 19, and 20 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, Dimitriadis teaches An audio processing method (abstract, figure 4) comprising:  5
training a first dictionary for clean desired content (0037, clean dictionary created);
 receiving an audio signal to be processed, and providing a multi-dimensional non-negative representation of the received audio signal (0038-39 creating CNMF representations of the speech signals); 
learning a second dictionary for undesired content (0041, noisy dictionary created); 
decomposing the multi-dimensional non-negative signal representation into 10desired content and undesired content by performing convolutional non-negative matrix factorization (CNMF) (0038-44 creating CNMF representations of the speech and noise signals); wherein the desired content is represented by the first dictionary and a first set of coefficients, and the undesired content is represented by the second dictionary and a second set of coefficients (separate CNMF dictionaries created for speech and noise); and  
15separating the desired content from the undesired content (0053, signal is denoised).
However the prior art of record does not teach or fairly suggest the limiations of “decomposing the multi-dimensional non-negative signal representation into 10desired in multiple layers, each layer having a respective non- negative matrix representation,” when combined with each and every other limitation of the claim.   Therefore claim 1 is allowable.

Claims 2-10 depend on and further limit claim 1 and therefore are allowable as well.

Claims 19 and 20 contain similar limitations as claim 1 and therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilson et al. (US PAP 2009/0132245)  also performs signal separation using CNMF techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS GODBOLD
Examiner
Art Unit 2658